United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for appellant
Office of Solicitor, for the Director

Docket No. 15-1459
Issued: October 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 24, 2015 appellant, through counsel, filed a timely appeal from a March 4, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established greater than five percent impairment of the
right upper extremity, for which he received a schedule award.
FACTUAL HISTORY
OWCP accepted that on September 9, 2010 appellant, then a 49-year-old letter carrier,
sustained a right shoulder and rotator cuff sprain when he attempted to lift a tub of mail.
Appellant stopped work on the date of injury and sought treatment in a hospital emergency room.
1

5 U.S.C. § 8101 et seq.

In a September 9, 2010 emergency room report, Dr. Steve L. Andrews, an attending Boardcertified family practitioner, provided a history of the accepted incident and diagnosed cervical
radiculopathy due to the lifting incident.
Appellant received compensation for temporary total disability through June 10, 2011.
OWCP later expanded the claim to accept right-sided brachial neuritis/radiculitis.
While off work, appellant was followed by Dr. Gregory Daly, an attending osteopath
Board-certified in family practice, who initially diagnosed a right-sided cervical paraspinal
sprain on September 13, 2010. Dr. Daly later found a partial supraspinatus tendon tear based on
a November 1, 2010 magnetic resonance imaging (MRI) scan study.2 He provided progress
notes through May 9, 2011.
On June 11, 2011 appellant returned to light-duty work for six hours a day, and received
compensation for the remaining two hours a day through March 2012 and continuing. He
remained under medical care.3
In a March 22, 2012 report, Dr. Seymour noted that a subacromial injection relieved
appellant’s symptoms for two to three weeks, but that his pain had returned. He referred
appellant to his partner, Dr. Erling Ho, a Board-certified orthopedic surgeon, who specialized in
shoulder procedures.
On May 3, 2012 Dr. Ho performed an arthroscopic right rotator cuff repair, glenohumeral
debridement, and subacromial decompression. OWCP authorized the procedure. Following
surgery, appellant participated in physical therapy. He remained off work, receiving
compensation for total disability through December 13, 2012, when he returned to full-time
modified duty.
In a March 11, 2013 report, Dr. Ho noted that appellant could perform all activities of
daily living with minimal pain. On examination he observed full active abduction of the right
shoulder and full forward flexion of the right shoulder, 4+/5 strength with resisted abduction, and
a very minimally positive impingement sign. In a May 13, 2013 report, Dr. Ho released
appellant to full, unrestricted duty. He opined that appellant had attained maximum medical
improvement (MMI). Appellant returned to full duty effective June 6, 2013.
On June 14, 2013 appellant claimed a schedule award. In a June 18, 2013 letter, OWCP
advised him of the additional evidence needed to establish his claim, including an impairment
rating from his attending physician utilizing the tables and grading schemes of the sixth edition
2

A November 1, 2010 MRI scan of the right shoulder showed a small partial insertional tear of the anterior
supraspinatus. Dr. Daly referred appellant to Dr. Scott A. Seymour, an attending Board-certified orthopedic
surgeon, who provided a November 29, 2010 report diagnosing right shoulder impingement and tendinitis with a
partial rotator cuff tear. A March 23, 2011 MRI scan of the cervical spine showed mild degenerative changes, with
a trace diffuse disc bulge at C4-5, and a mild diffuse disc bulge at C6-7 causing trace right-sided foraminal
narrowing.
3

On February 16, 2012 Dr. Seymour diagnosed a partial supraspinatus tear with recurrent impingement. He
administered a subacromial corticosteroid injection, noting that appellant might require surgery.

2

of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(hereinafter, A.M.A., Guides).
In support of his claim, appellant submitted an August 13, 2013 report from Dr. Neil
Allen, an attending Board-certified neurologist and internist, noting findings on July 2, 2013
examination. Dr. Allen provided a history of injury and treatment. He related appellant’s
symptoms of neck and right shoulder pain, weakness and restricted motion, improved but not to
preinjury baseline following surgery. Dr. Allen noted that the impairment caused mild
interference with activities of daily living, a QuickDASH score of 43, and a pain disability
questionnaire (PDQ) score of 91. On physical examination he noted 3 centimeters atrophy of the
right brachium, increased tone throughout the right upper trapezius, reflexes at 1/5 in the C5-6
dermatome, reduced cutaneous sensation in the right C5 dermatome with two-point
discrimination intact, tenderness in the long head of the biceps tendon, and 4/5 weakness of
abduction and external rotation in the right shoulder. Dr. Allen observed the following ranges of
right shoulder motion: 170 degrees flexion; 61 degrees extension; 152 degrees abduction; 55
degrees adduction; 34 degrees internal rotation; and 77 degrees external rotation. Regarding
right shoulder impairment, he referred to Table 15-54 to assess a class 1 Class of Diagnosis
(CDX) impairment for a rotator cuff injury, with a default value of three percent. Dr. Allen
noted a grade modifier for Functional History (GMFH) of 2 for a QuickDASH score of 43, pain
with normal activity, a grade modifier for findings on Physical Examination (GMPE) of 3 for
consistently documented palpatory findings, moderate motion deficit according to Table 15-34,5
and muscle atrophy in the brachium, and a grade modifier for Clinical Studies (GMCS) of 2 for
the preoperative MRI scan showing the supraspinatus tear. Applying the net adjustment formula
of (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX), he calculated five percent permanent
impairment of the right upper extremity. Referring to proposed Table 1 of the July/August 2009
The Guides Newsletter of the A.M.A., Guides, and Table 15-14,6 Dr. Allen found a class 1
diagnosis-based impairment for a mild motor deficit at C5, with a default value of four percent.
He noted a grade modifier for functional history of 1 for a PDQ of 91 and pain with strenuous
activity. Dr. Allen calculated a total 13 percent permanent impairment of the right upper
extremity, 5 percent for the right shoulder, 4 percent for motor impairment, and 4 percent for
sensory impairment.
In a March 31, 2014 report, an OWCP medical adviser opined that Dr. Allen’s rating did
not conform to the A.M.A., Guides. He noted that for impairments, due to cervical spine
abnormalities under Table 17-2,7 there must be a documented intervertebral disc herniation or
alteration in motion segment integrity affecting the upper extremity. “However, neither of these
objective criteria have been met. Consequently, there is no basis for any permanent partial
impairment (PPI) as it related to the cervical spine.” The medical adviser agreed with Dr. Allen
that appellant had five percent permanent impairment of the right upper extremity according to
4

Table 15-5, page 401 of the sixth edition of the A.M.A., Guides is entitled “Shoulder Regional Grid: Upper
Extremity Impairments.”
5

Table 15-34, page 475 of the sixth edition of the A.M.A., Guides is entitled “Shoulder Range of Motion.”

6

Table 15-14, page 425 of the sixth edition of the A.M.A., Guides is entitled “Sensory and Motor Sensitivity.”

7

Table 17-2, page 564 of the sixth edition of the A.M.A., Guides is entitled “Cervical Spine Regional Grid.”

3

Table 15-5 for shoulder impairment. He opined that appellant attained MMI as of May 11, 2013,
as found by Dr. Ho.
By decision dated April 9, 2014 and reissued April 17, 2014, OWCP granted appellant a
schedule award for five percent permanent impairment of the right upper extremity. The period of
the award ran from May 11 to June 28, 2013 for a total of 15.6 weeks.
Appellant disagreed and, in a May 6, 2014 letter, through counsel, requested a telephonic
hearing before an OWCP hearing representative, held December 16, 2014. At the hearing, counsel
argued that OWCP medical adviser misinterpreted Dr. Allen’s report. He contended that Dr. Allen
properly utilized the diagnosis-based impairment rating method for brachial neuritis. Counsel
asserted that the medical adviser failed to consider the accepted brachial neuritis in calculating the
percentage of impairment.
By decision dated March 4, 2015, an OWCP hearing representative affirmed the April 17,
2014 schedule award, finding that the additional argument did not establish a greater percentage
of impairment. She found that OWCP’s medical adviser “thoroughly considered Dr. Allen’s
findings and basis of impairment.” The hearing representative explained that as Dr. Allen’s
calculations did not conform to the A.M.A., Guides, there was no conflict of opinion, and a new
evaluation was not necessary.
LEGAL PRECEDENT
The schedule award provisions of FECA8 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. It, however, does
not specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides has
been adopted by OWCP as a standard for evaluation of schedule losses and the Board has
concurred in such adoption.9 For schedule awards after May 1, 2009, the impairment is evaluated
under the sixth edition of the A.M.A., Guides, published in 2009.10
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).11 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition, which is then adjusted by grade modifiers based on functional history,
8

5 U.S.C. § 8107.

9

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700.2 and Exhibit 1 (January 2010).
11

A.M.A., Guides 3, section 1.3, “The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement” (6th ed. 2009).

4

physical examination, and clinical studies.12 The net adjustment formula is (GMFH-CDX) +
(GMPE-CDX) + (GMCS-CDX).
In addressing upper extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition, which is then adjusted by grade modifiers based on
functional history, physical examination, and clinical studies.13 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).14
No schedule award is payable for a member, function, or organ of the body not specified
in FECA or in the regulations.15 Because neither FECA nor the regulations provide for the
payment of a schedule award for the permanent loss of use of the back,16 no claimant is entitled
to such an award.17 However, in 1966, amendments to FECA modified the schedule award
provision to provide for an award for permanent impairment to a member of the body covered by
the schedule regardless of whether the cause of the impairment originated in a scheduled or
nonscheduled member. As the schedule award provision of FECA includes the extremities, a
claimant may be entitled to a schedule award for permanent impairment to an extremity even
though the cause of the impairment originated in the spine.18
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the percentage of
impairment using the A.M.A., Guides.19
ANALYSIS
OWCP accepted that appellant sustained a right rotator cuff tear, right shoulder sprain,
and right brachial neuritis/radiculitis. Appellant underwent an authorized arthroscopic right
rotator cuff repair with subacromial decompression, performed by Dr. Ho, a Board-certified
orthopedic surgeon. Dr. Ho found that appellant achieved MMI on or before May 11, 2013.
Appellant claimed a schedule award on June 14, 2013. OWCP advised him on June 18,
2013 to submit an impairment rating from his attending physician, utilizing the sixth edition of
the A.M.A., Guides. In response, appellant submitted an August 13, 2013 impairment rating
from Dr. Allen, an attending Board-certified neurologist and internist, derived from using the
12

Id. at 494-531 (6th ed. 2008).

13

Id. at 385-419; see M.P., Docket No. 13-2087 (issued April 8, 2014).

14

Id. at 411.

15

Henry B. Floyd, III, 52 ECAB 220 (2001).

16

FECA specifically excludes the back from the definition of “organ.” 5 U.S.C. § 8101(19).

17

Thomas Martinez, 54 ECAB 623 (2003).

18

See Thomas J. Engelhart, 50 ECAB 319 (1999).

19

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

5

A.M.A., Guides for both accepted conditions. Dr. Allen calculated five percent permanent
impairment of the right upper extremity for the rotator cuff tear using the diagnosis-based
impairment rating scheme under Table 15-5. He also used the diagnosis-based method in
assessing four percent permanent impairment of the right arm due to a brachial plexus sensory
deficit, and four percent for a brachial plexus motor deficit due to the accepted brachial
neuritis/radiculitis.
An OWCP medical adviser reviewed Dr. Allen’s report and agreed that appellant had a
five percent permanent impairment from the rotator cuff tear. However, he found that, because
appellant did not have a ratable impairment involving the cervical spine, Dr. Allen’s assessment
of an additional eight percent permanent impairment due to brachial plexus neurologic deficits
was not reached in accordance with the A.M.A., Guides. OWCP issued a schedule award on
April 9, 2014, reissued April 17, 2014, for five percent permanent impairment of the right upper
extremity, based on OWCP medical adviser’s review of Dr. Allen’s report.
The Board finds, however, that OWCP medical adviser misunderstood Dr. Allen’s report.
Appellant did not claim and OWCP never accepted a cervical spine condition. However, OWCP
did accept right-sided brachial neuritis/radiculitis. Dr. Andrews, an attending Board-certified
family practitioner, diagnosed cervical radiculopathy due to the lifting incident, and Dr. Daly, an
attending osteopath Board-certified in family practice, diagnosed a cervical sprain. Dr. Allen, in
rating impairment, found objective evidence of brachial plexus impairment, motor and sensory
deficits in the arm. OWCP medical adviser found that appellant had no ratable impairment
originating in the cervical spine, but did not consider the brachial plexus deficits documented by
Dr. Allen. Therefore, the case will be remanded for additional development.
On return of the case, OWCP shall obtain a supplemental report from OWCP medical
adviser regarding the appropriate percentage of permanent impairment attributable to the
accepted brachial neuritis/radiculitis. Following this and any other development deemed
necessary, OWCP shall issue a de novo decision in the case.
On appeal, counsel contends that OWCP’s March 4, 2015 decision is “contrary to law
and fact.” As stated above, the case will be remanded for additional development regarding the
appropriate percentage of permanent impairment.
CONCLUSION
The Board finds that the case is not in posture for a decision. The case will be remanded
to OWCP for additional development regarding the appropriate percentage of permanent
impairment.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 4, 2015 is set aide, and the case remanded to OWCP for
additional development in accordance with this decision and order.
Issued: October 22, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

